DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Office action is issued in response to the submission of the applicant filed on 21 April 2022 and the interview held on 11 May 2022.
Claims 1, 6-7, 9-12, 15, 30, 32-34, 37, 41 and 47-49 are pending and have been examined herein. 
No claims have been amended by Applicant’s submission.
The examiner has introduced new grounds of rejection which were not necessitated by amendment to the claims. Accordingly, THIS ACTION IS NOT MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, 9-12, 15, 30, 32-34, 37, 41 and 47-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 6-7, 9-12, 15, 30, 32-34, 37, 41 and 47-49 are directed to an electronic device, server, and system, each of which fall into at least one of the statutory categories of invention.  (Step 1: YES).
Claims 1, 6, 7 and 47 recite the limitations of …receiving a graphical representation of data…, …extracting from the graphical representation of data…, …transmitting the identification code…, …receiving…a transaction amount…, …executing a payment transaction from the customer to the merchant…, , ... stor[ing] merchant payment details, consumer payment details and a consumer identifier linked to the consumer payment details, ... using the merchant payment details and consumer payment details..., the transaction instruction comprising the identification code and the consumer identifier; .. the transaction instruction comprising the identification code and the consumer identifier (claim 1); …transmitting a product reservation request…, …receiving a confirmation…(Claim 6); ... wherein the confirmation of product reservation comprises a delivery cost (claim 7); and  [...]  receive with the transaction amount a request for a delivery address; and one of: i) transmit the delivery address [...], or ii) transmit an indication that a delivery address stored [...] and associated with the consumer is the delivery address for the product (claim 47).  
Claims 9, 11-12, 15, and 48 recite the limitations of ...stor[ing] merchant payment details, consumer payment details and a consumer identifier linked to the consumer payment details, …receiving from the application an identification code…graphical representation of data…, …obtain…a transaction amount.., …transmit the transaction amount…, …receive a transaction instruction…, using the merchant payment details and consumer payment details for the transaction amount..., the transaction instruction comprising the identification code and the consumer identifier (claim 9) ; identify the merchant from the identification code; transmit a product identifier, receive the transaction amount (claim 10), …receive with the transaction amount a set of product options.., …transmit…the set of product options…, …receive…the product option selected by the customer…(claim 11), …transmit the advertising reference…(claim 12), …transmit to the application a delivery cost….(claim 15); [...] transmit a request for a delivery address [...]; and one of: i) receive the delivery address from the application, or ii) receive an indication that a delivery address stored [...] and associated with the consumer is the delivery address for the product (claim 48).. 
Claims 30, 32, 33, 34, 37, and 49 recite the limitations of ...stor[ing] merchant payment details, consumer payment details and a consumer identifier linked to the consumer payment details,…receiving a graphical representation of data…, …extracting from the graphical representation of data…, …transmitting the identification code…, …receiving…a transaction amount…, …executing a payment transaction…, using the merchant payment details and consumer payment details for the transaction amount..., the transaction instruction comprising the identification code and the consumer identifier; ..., the transaction instruction comprising the identification code and the consumer identifier; …receiving the identification code…, …transmitting the transaction amount…, …(claim 30) …transmit…the set of product options…, …receive…the product option selected by the customer…(claim 32), …transmit a request for a product quantity selection…, …transmit a set of product options…, …receiving the product option…(Claim 33), …transmit the advertising reference… and …transmit the advertising reference…(Claim 34), …transmit a product purchase notification (Claim 37); [...] transmitting a request for a delivery address [...]; receiving the delivery address [...]; and one of: i) transmitting the delivery address [...], or ii) receiving an indication[...] that a delivery address stored on the transaction server and associated with the consumer is the delivery address for the product and transmitting the delivery address [...] (claim 49).  
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Purchasing a product from a merchant is a fundamental economic practice and using an advertising reference is a commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The electronic device including imaging component, a merchant server, and a transaction server, and payment application in claims 1, 9, and 30 and mobile unit of claim 41, are merely applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
However, this judicial exception is not integrated into a practical application. Independent claim 1 is directed to the electronic device that has an imaging component, independent claim 9 is directed to the transaction server, and claim 30 is directed to a system containing all of these elements. In each of the independent claims these elements are recited and operate and cooperate with each other in substantially the same way. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component or are no more than generally linking the use of the judicial exception to a particular technological environment of networked computers and mobile devices.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 30 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component or to no more than generally linking the use of the judicial exception to a particular technological environment of networked computers and mobile devices.  Mere instructions to apply an exception using a generic computer component or generally linking the use of the judicial exception to a particular technological environment cannot provide an inventive concept.  Pages 13-14 of the specification disclose only generic computer components (mobile electronic device, servers, app/application, smart phone, tablet, QR code) that could be utilized to implement the claimed invention. Accordingly, these additional elements do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 9, and 30 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 30 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  Besides claim 41 which merely specifies that the electronic device used is a mobile unit (which is a generic component that does not provide an inventive concept), the dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Each merely narrow the abstract idea of fundamental economic practice or commercial or legal interactions of the independent claims by including concepts such as product reservations, an advertising reference,  delivery costs, delivery address information, product options identified above. Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1, 6-7, 9-12, 15, 30, 32-34, 37, 41 and 47-49  are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 9, 30, and 41 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by KHAN (US 20130325718 A1 to Khan, A. S.).
Regarding claim(s) 1,
KHAN discloses:
An electronic device suitable for use by a consumer for paying a merchant for a product, the electronic device comprising logic configured to (see, at least, KHAN:  [7]: employing a user's mobile device to facilitate payment for products purchased at a store;  [21]: The mobile device can include a processor 121, a memory 122, a global positioning system (GPS) 123, and a camera 124.): 
receive, using an imaging component of the electronic device operated by the consumer, a graphical representation of data that comprises an identification code wherein the identification code identifies the product (see, at least, KHAN:  [7]: The user can take a picture of a product being purchased or can take a picture of a bar code for the product. The picture can be taken with the user's mobile device and the picture can be used to provide a product identification)
and the merchant of the product (see, at least, KHAN: [0031] The user device 120 can also communicate information representative of the store ID to the payment server. The store ID can be obtained by the user by imaging a barcode, sign, display or any other indicia representative of the store ID. );
 extract, from the graphical representation of data, the identification code (see, at least, KHAN:  [28]: The image or information representative of the image (such as the camera's stock keeping unit (SKU)) can be communicated from the user device 120 to the payment server 130;  [30]: Image recognition or decoding of the barcode can be done by the app 126 in the user device 120, by the merchant device 110, by the payment server 130, or by any other device at any location);
 transmit the identification code to a transaction server (see, at least, KHAN:  [30]: The SKU can be communicated from the user device 120 or the merchant device 130 to the payment server 130 via the Internet 140, for example.;  [32]: The store ID can be communicated from the user device 120 to the payment server 130 via the Internet 140, for example.), 
wherein the transaction server is controlled independent of the electronic device and a merchant server (see, at least, KHAN:  [24]: The system can include a payment server 130. The payment server 130 can be a server of a payment provider, such as Paypal, Inc. The payment server 130 can include a processor 131 and a memory 132. The memory 132 can store a user account 133 and a merchant account 134;   [19]: A payment provider can act as an agent between the store, e.g., the point of sale, and the shopper. ;  [0067]: the term "merchant" can include any seller of products; figure 1: Merchant Device, Mobile Device, and Payment Server; [20]: The system can include a merchant device 110. The merchant device 110 can be a server; [0021] The system can include a mobile device carried by the user including a cellular telephone, a smart telephone, a handheld computer, or a tablet computer), 
and wherein the transaction server stores merchant payment details (see, at least, KHAN:  [24]: The system can include a payment server 130. The payment server 130 can be a server of a payment provider, such as Paypal, Inc. The payment server 130 can include a processor 131 and a memory 132. The memory 132 can store a user account 133 and a merchant account 13), 
consumer payment details and a consumer identifier linked to the consumer payment details (see, at least, KHAN:  [8]: According to an embodiment, a system can comprise a payment server having a memory and one or more processors. The memory can store account information for a user in a user account. The account information can include a user identification. [...]The processor(s) can access the user account and verify, from the account information, that the user is authorized to purchase the product  [25]: The user account 133 can contain information such as a user ID, a credit limit, a spending limit, a balance, and a purchase history.);
 receive from the transaction server a transaction amount in response to the transmitted identification code (see, at least, KHAN:  [45]:  The payment server 130 can verify that the user desires to purchase the product, as shown in step 204. This can be done by the payment server 130 communicating a query to the user. The query can ask the user to verify the user's desire to make the purchase and can include a total price for the purchase.);
 and execute a payment transaction from the consumer to the merchant for the transaction amount using the merchant payment details and consumer payment details at the transaction server (see, at least, KHAN: figure 1: Payment server 130 having “user account” and “merchant account” in memory;  [24]: The payment server 130 can include a processor 131 and a memory 132. The memory 132 can store a user account 133 and a merchant account 134.;  [40]: During a later batch process, the payment server 130 [...] can facilitate payment for the purchased product(s). For example, the payment server 130 can cooperate with the billing service 158 to transfer money from a payment provider account to an account of the merchant who owns the store 151, as indicated in step 157;  [49]: [0049] The payment server can run a batch process to pay the store, as shown in step 208. Both the user and the store can subscribe to the same payment provider.) 
by transmitting a transaction instruction to the transaction server, the transaction instruction comprising the identification code and the consumer identifier (see, at least, KHAN:  [8]: a system can comprise a payment server having a memory and one or more processors. The memory can store account information for a user in a user account. The account information can include a user identification. The processor(s) can receive a communication from a mobile device of the user including the user identification, a store identification for a store where the user intends to make the purchase, and a product identification for the product which the user intends to purchase.;  [9]: the processor(s) can run a batch process to facilitate payment for the user's purchase to the store. The batch process can be run, for example, on the payment server.).  
Regarding claim(s) 9,
KHAN discloses:
A transaction server for use in a payment by a consumer, using a payment application operated on an electronic device, to a merchant for a product (see, at least, KHAN:  [30]: The SKU can be communicated from the user device 120 or the merchant device 130 to the payment server 130 via the Internet 140, for example.;  [32]: The store ID can be communicated from the user device 120 to the payment server 130 via the Internet 140, for example.;  [21]-[23]: [0021]: The system can include a mobile device 120. The mobile device 120 can be carried by the user. The mobile device can include a processor 121, a memory 122, a global positioning system (GPS) 123, and a camera 124.; [0022]:  The memory 122 can store a software or firmware program or application, e.g., an in-store payment app 126, for the in-store mobile payment system and the app 126 can be executable via the processor 121. The memory can store a digital wallet 127 for the user. [23]: The app 126 can have a presentation layer, a communication layer, and the digital wallet 127. The communication layer can facilitate communication between the user device 120 and the payment server 130. The communication layer can facilitate communication between the user device 120 and the merchant device 110.;  [22]: The digital wallet 127 can store and retrieve information regarding the user's credit, debit, or payment provider account. This information can be used in making the purchase.;  ), 
the transaction server controlled independent of the electronic device and a merchant server (see, at least, KHAN:  [24]: The system can include a payment server 130. The payment server 130 can be a server of a payment provider, such as Paypal, Inc. The payment server 130 can include a processor 131 and a memory 132. The memory 132 can store a user account 133 and a merchant account 134;   [19]: A payment provider can act as an agent between the store, e.g., the point of sale, and the shopper. ;  [0067]: the term "merchant" can include any seller of products; figure 1: Merchant Device, Mobile Device, and Payment Server; [0021] The system can include a mobile device carried by the user including a cellular telephone, a smart telephone, a hand held computer, or a tablet computer)
and being configured to: store merchant payment details (see, at least, KHAN:  [24]: The system can include a payment server 130. The payment server 130 can be a server of a payment provider, such as Paypal, Inc. The payment server 130 can include a processor 131 and a memory 132. The memory 132 can store a user account 133 and a merchant account 13), 
consumer payment details and a consumer identifier linked to the consumer payment details (see, at least, KHAN:  [8]: According to an embodiment, a system can comprise a payment server having a memory and one or more processors. The memory can store account information for a user in a user account. The account information can include a user identification. [...]The processor(s) can access the user account and verify, from the account information, that the user is authorized to purchase the product  [25]: The user account 133 can contain information such as a user ID, a credit limit, a spending limit, a balance, and a purchase history.);
 receive from the application an identification code using an imaging component of the electronic device operated by the consumer (see, at least, KHAN:  [7]: The user can take a picture of a product being purchased or can take a picture of a bar code for the product. The picture can be taken with the user's mobile device and the picture can be used to provide a product identification), 
wherein the identification code is stored in a graphical representation of data and the identification code identifies the product (see, at least, KHAN:  [28]: The image or information representative of the image (such as the camera's stock keeping unit (SKU)) can be communicated from the user device 120 to the payment server 130;  [30]: Image recognition or decoding of the barcode can be done by the app 126 in the user device 120, by the merchant device 110, by the payment server 130, or by any other device at any location;  [51]: [0051] The app 126 can process the image to identify the product [...]. Alternatively, the payment server 130, merchant device 110, or any other device can process the image to identify the product.)
and the merchant of the product (see, at least, KHAN: [0031] The user device 120 can also communicate information representative of the store ID to the payment server. The store ID can be obtained by the user by imaging a barcode, sign, display or any other indicia representative of the store ID. );
 obtain using the identification code a transaction amount for the product (see, at least, KHAN:  [45]:  The payment server 130 can verify that the user desires to purchase the product, as shown in step 204. This can be done by the payment server 130 communicating a query to the user. The query can ask the user to verify the user's desire to make the purchase and can include a total price for the purchase.);
 and 3Reply to Office Action of January 21, 2022 transmit the transaction amount to the application in response to the obtained identification code (see, at least, KHAN:  [45]:  The payment server 130 can verify that the user desires to purchase the product, as shown in step 204. This can be done by the payment server 130 communicating a query to the user. The query can ask the user to verify the user's desire to make the purchase and can include a total price for the purchase.);
 and receive a transaction instruction from the application for executing a payment transaction from the consumer to the merchant using the merchant payment details and consumer payment details for the transaction amount (see, at least, KHAN: figure 1: Payment server 130 having “user account” and “merchant account” in memory;   [8]: The processor(s) can receive a communication from a mobile device of the user including the user identification, a store identification for a store where the user intends to make the purchase, and a product identification for the product which the user intends to purchase.;  [24]: The payment server 130 can include a processor 131 and a memory 132. The memory 132 can store a user account 133 and a merchant account 134.;  [40]: During a later batch process, the payment server 130 [...] can facilitate payment for the purchased product(s). For example, the payment server 130 can cooperate with the billing service 158 to transfer money from a payment provider account to an account of the merchant who owns the store 151, as indicated in step 157;  [49]:  The payment server can run a batch process to pay the store, as shown in step 208. Both the user and the store can subscribe to the same payment provider.), 
the transaction instruction comprising the identification code and the consumer identifier (see, at least, KHAN:  [8]: a system can comprise a payment server having a memory and one or more processors. The memory can store account information for a user in a user account. The account information can include a user identification. The processor(s) can receive a communication from a mobile device of the user including the user identification, a store identification for a store where the user intends to make the purchase, and a product identification for the product which the user intends to purchase.;  [9]: the processor(s) can run a batch process to facilitate payment for the user's purchase to the store. The batch process can be run, for example, on the payment server.). 
Regarding claim(s) 30,
KHAN discloses:
 A system for purchasing a product, the system comprising: an electronic device including an imaging component (see, at least, KHAN:  [20]: FIG. 1 is a block diagram of a mobile payment system; [7]: employing a user's mobile device to facilitate payment for products purchased at a store;  [21]: The mobile device can include a processor 121, a memory 122, a global positioning system (GPS) 123, and a camera 124.);
 a merchant server (see, at least, KHAN:  [20]: The system can include a merchant device 110. The merchant device 110 can be a server);
 and a transaction server controlled independent of the electronic device and the merchant server  (see, at least, KHAN:  [24]: The system can include a payment server 130. The payment server 130 can be a server of a payment provider, such as Paypal, Inc. The payment server 130 can include a processor 131 and a memory 132. The memory 132 can store a user account 133 and a merchant account 134;   [19]: A payment provider can act as an agent between the store, e.g., the point of sale, and the shopper. ;  [0067]: the term "merchant" can include any seller of products; figure 1: Merchant Device, Mobile Device, and Payment Server; [20]: The system can include a merchant device 110. The merchant device 110 can be a server; [0021] The system can include a mobile device carried by the user including a cellular telephone, a smart telephone, a handheld computer, or a tablet computer);
 wherein the electronic device is configured for: receiving a graphical representation of data using the imaging component (see, at least, KHAN:  [7]: The user can take a picture of a product being purchased or can take a picture of a bar code for the product. The picture can be taken with the user's mobile device and the picture can be used to provide a product identification) ;
 extracting from the graphical representation of data an identification code, wherein the identification code identifies the product (see, at least, KHAN:  [7]: The user can take a picture of a product being purchased or can take a picture of a bar code for the product. The picture can be taken with the user's mobile device and the picture can be used to provide a product identification) 
and the merchant of the product (see, at least, KHAN: [0031] The user device 120 can also communicate information representative of the store ID to the payment server. The store ID can be obtained by the user by imaging a barcode, sign, display or any other indicia representative of the store ID. );
 transmitting to the transaction server the identification code (see, at least, KHAN:  [30]: The SKU can be communicated from the user device 120 or the merchant device 130 to the payment server 130 via the Internet 140, for example.;  [32]: The store ID can be communicated from the user device 120 to the payment server 130 via the Internet 140, for example.);
 receiving from the transaction server a transaction amount in response to the transmitted identification code (see, at least, KHAN:  [45]:  The payment server 130 can verify that the user desires to purchase the product, as shown in step 204. This can be done by the payment server 130 communicating a query to the user. The query can ask the user to verify the user's desire to make the purchase and can include a total price for the purchase.), 
wherein the transaction server stores merchant payment details (see, at least, KHAN:  [24]: The system can include a payment server 130. The payment server 130 can be a server of a payment provider, such as Paypal, Inc. The payment server 130 can include a processor 131 and a memory 132. The memory 132 can store a user account 133 and a merchant account 13), 
consumer payment details and a consumer identifier linked to the consumer payment details (see, at least, KHAN:  [8]: According to an embodiment, a system can comprise a payment server having a memory and one or more processors. The memory can store account information for a user in a user account. The account information can include a user identification. [...]The processor(s) can access the user account and verify, from the account information, that the user is authorized to purchase the product  [25]: The user account 133 can contain information such as a user ID, a credit limit, a spending limit, a balance, and a purchase history.);
 and executing a payment transaction from the consumer to theActiveUS 194247876Application No. 14/768,931Docket No.: 1049695.00530US1 Response dated April 21, 2022Reply to Office Action of January 21, 2022 merchant for the transaction amount using the merchant payment details and consumer payment details at the transaction server by transmitting a transaction instruction to only the transaction server  (see, at least, KHAN: figure 1: Payment server 130 having “user account” and “merchant account” in memory;  [24]: The payment server 130 can include a processor 131 and a memory 132. The memory 132 can store a user account 133 and a merchant account 134.;  [40]: During a later batch process, the payment server 130 [...] can facilitate payment for the purchased product(s). For example, the payment server 130 can cooperate with the billing service 158 to transfer money from a payment provider account to an account of the merchant who owns the store 151, as indicated in step 157;  [49]: [0049] The payment server can run a batch process to pay the store, as shown in step 208. Both the user and the store can subscribe to the same payment provider.), 
the transaction instruction comprising the identification code and the consumer identifier and wherein the transaction server is configured for: receiving the identification code from the electronic device  (see, at least, KHAN:  [8]: a system can comprise a payment server having a memory and one or more processors. The memory can store account information for a user in a user account. The account information can include a user identification. The processor(s) can receive a communication from a mobile device of the user including the user identification, a store identification for a store where the user intends to make the purchase, and a product identification for the product which the user intends to purchase.;  [9]: the processor(s) can run a batch process to facilitate payment for the user's purchase to the store. The batch process can be run, for example, on the payment server.);
 and transmitting the transaction amount to the electronic device  (see, at least, KHAN:  [8]: a system can comprise a payment server having a memory and one or more processors. The memory can store account information for a user in a user account. The account information can include a user identification. The processor(s) can receive a communication from a mobile device of the user including the user identification, a store identification for a store where the user intends to make the purchase, and a product identification for the product which the user intends to purchase.;  [9]: the processor(s) can run a batch process to facilitate payment for the user's purchase to the store. The batch process can be run, for example, on the payment server.).    
Regarding claim(s) 41,
KHAN discloses all of the limitations of claim 30, as shown.
KHAN further discloses:
 wherein the electronic device is a mobile unit (see, at least, KHAN:  [7]: The user can take a picture of a product being purchased or can take a picture of a bar code for the product. The picture can be taken with the user's mobile device and the picture can be used to provide a product identification; [0021] The system can include a mobile device carried by the user including a cellular telephone, a smart telephone, a handheld computer, or a tablet computer).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 15, 47, 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KHAN (US 20130325718 A1 to Khan, A. S.)  in view of BIRMINGHAM (US 7681790 B2 to Birmingham, T. et al).
Regarding claim(s) 47,
KHAN discloses all of the limitations of claim 1, as shown.
KHAN does not expressly disclose the following limitations, which BIRMINGHAM however, teaches:
the electronic device comprising logic further configured to: receive with the transaction amount a request for a delivery address (see, at least, BIRMINGHAM: column(s) 5, line(s) 55-61: customer shops by scanning items and an item list is updated, including the order subtotal displayed below the item table.; column(s) 4, line(s) 1-4: a new customer profile is created by entering the customer's information such name, address, telephone number, and preferred delivery information; column(s) 2, line(s) 20-23: Delivery options are provided for the customer based on the available delivery dates and times. A delivery option selection and commitment from the customer close the order.; column(s) 8, line(s) 18-23: The scanner provides the customer with important information such as the price of the item, the amount of product currently available in the store, and a running total for the products in the customer's virtual shopping basket) ;
 	and one of: i) transmit the delivery address to the merchant server, or ii) transmit an indication that a delivery address stored on the transaction server and associated with the consumer is the delivery address for the product (see, at least, BIRMINGHAM: column(s) 6, line(s) 38-42: based on the customers deliver option selection, the allocation engine calculates the best fulfillment strategy to meet the customer's expectation and then reserves the merchandise.; column(s) 2, line(s) 29-32: The shopping experience is further enhanced by a faster checkout process and assurance that the purchased merchandise will be delivered to the customers home or business at a time and date of the customer's choice.;   column(s) 6, line(s) 28-31: The allocation engine then determines the earliest possible time and the most efficient delivery path from one of the retailer's facilities to the customer's indicated delivery address).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of BIRMINGHAM, in order to provide the significant convenience of delivery of purchased items to the customer’s home or business (BIRMINGHAM column(s) 1, line(s) 38-41) and profitably offer customers more delivery options and a higher service level (BIRMINGHAM column(s) 6, line(s) 10-12).
Regarding claim(s) 6,
The combination of KHAN and BIRMINGHAM teaches all of the limitations of claim(s) 1 and 47, as shown.
KHAN does not expressly disclose the following limitations, which BIRMINGHAM however, further teaches:
further configured to: transmit a product reservation request comprising the identification code and the delivery address (see, at least, BIRMINGHAM: column(s) 6, line(s) 4-10: Shopping system 100 also embodies software allocation engine, which manages the delivery quoting and fulfillment process for delivery orders. Advantageously, this process is not limited to the store that captured the order from the customer. In particular, the allocation engine has access to companywide inventory and can reserve inventory at any combination of locations to fill an order.; BIRMINGHAM column(s) 6, line(s) 38-42: the allocation engine allocations the order. First, based on the customers deliver option selection, the allocation engine calculates the best fulfillment strategy to meet the customer's expectation and then reserves the merchandise; column(s) 5, line(s) 25-27: When a customer scans a barcode on a product, its image, description, price, and the store's on-hand quantity are displayed, also as shown in FIG. 4E.);
 and receive a confirmation of product reservation (see, at least, BIRMINGHAM: column(s) 5, line(s) 66-67 to column(s) 6, line(s) 1-3: A checkout screen allows confirmation of product availability, the delivery address, and delivery time. The tender is added and the order processed, through the checkout screen; column(s) 6, line(s) 63-67: The allocation engine therefore reserves the inventory from the facility and both in-transit shipments to fill the order on time. When the last shipment's inventory is secured for the order, the allocation engine releases the order for delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of BIRMINGHAM, in order to provide the significant convenience of delivery of purchased items to the customer’s home or business (BIRMINGHAM column(s) 1, line(s) 38-41) and profitably offer customers more delivery options and a higher service level (BIRMINGHAM column(s) 6, line(s) 10-12).
Regarding claim(s) 7,
The combination of KHAN and BIRMINGHAM teaches all of the limitations of claim(s) 1, 6, and 47, as shown.
KHAN does not expressly disclose the following limitations, which BIRMINGHAM however, further teaches:
wherein the confirmation of product reservation comprises a delivery cost such that the transaction amount on an application is updated to include the delivery cost (see, at least, BIRMINGHAM: figure 4H: “Totals” section showing Subtotal, Delivery, and Total amounts; column(s) 5, line(s) 62-67 to column(s) 6, line(s) 1-3: A checkout screen, such as that shown in FIG. 4H, allows the sales clerk to confirm product availability, the delivery address, and delivery time. The tender is added and the order processed; column(s) 8, line(s) 18-23: The scanner provides the customer with important information such as the price of the item, the amount of product currently available in the store, and a running total for the products in the customer's virtual shopping basket).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of BIRMINGHAM, in order to provide the significant convenience of delivery of purchased items to the customer’s home or business (BIRMINGHAM column(s) 1, line(s) 38-41) and profitably offer customers more delivery options and a higher service level.
Regarding claim(s) 48,
KHAN discloses the transaction server of claim 9, as shown, above.
KHAN does not expressly disclose the following limitations, which BIRMINGHAM however, teaches:
further configured to: transmit a request for a delivery address to the application (see, at least, BIRMINGHAM: column(s) 5, line(s) 55-61: customer shops by scanning items and an item list is updated, including the order subtotal displayed below the item table.; column(s) 4, line(s) 1-4: a new customer profile is created by entering the customer's information such name, address, telephone number, and preferred delivery information; column(s) 2, line(s) 20-23: Delivery options are provided for the customer based on the available delivery dates and times. A delivery option selection and commitment from the customer close the order.; column(s) 8, line(s) 18-23: The scanner provides the customer with important information such as the price of the item, the amount of product currently available in the store, and a running total for the products in the customer's virtual shopping basket);
 and one of: i) receive the delivery address from the application, or ii) receive an indication that a delivery address stored on the transaction server and associated with the consumer is the delivery address for the product (see, at least, BIRMINGHAM: column(s) 6, line(s) 38-42: based on the customers deliver option selection, the allocation engine calculates the best fulfillment strategy to meet the customer's expectation and then reserves the merchandise.; column(s) 2, line(s) 29-32: The shopping experience is further enhanced by a faster checkout process and assurance that the purchased merchandise will be delivered to the customers home or business at a time and date of the customer's choice;   column(s) 6, line(s) 28-31: The allocation engine then determines the earliest possible time and the most efficient delivery path from one of the retailer's facilities to the customer's indicated delivery address).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of BIRMINGHAM, in order to provide the significant convenience of delivery of purchased items to the customer’s home or business (BIRMINGHAM column(s) 1, line(s) 38-41) and profitably offer customers more delivery options and a higher service level (BIRMINGHAM column(s) 6, line(s) 10-12).  
Regarding claim(s) 15,
The combination of KHAN and BIRMINGHAM teaches the transaction server of claims 9 and 48, as shown.
KHAN does not expressly disclose the following limitations, which BIRMINGHAM however, further teaches:
being further configured to: transmit to the application a delivery cost determined from the delivery address (see, at least, BIRMINGHAM: figure 4H: “Totals” section showing Subtotal, Delivery, and Total amounts; column(s) 5, line(s) 62-67 to column(s) 6, line(s) 1-3: A checkout screen, such as that shown in FIG. 4H, allows the sales clerk to confirm product availability, the delivery address, and delivery time. The tender is added and the order processed; column(s) 8, line(s) 18-23: The customer  is provided with important information such as the price of the item [...] and a running total for the products in the customer's virtual shopping basket; column(s) 6, line(s) 28-31: The allocation engine then determines the earliest possible time and the most efficient delivery path from one of the retailer's facilities to the customer's indicated delivery address).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of BIRMINGHAM, in order to provide the significant convenience of delivery of purchased items to the customer’s home or business (BIRMINGHAM column(s) 1, line(s) 38-41) and profitably offer customers more delivery options and a higher service level (BIRMINGHAM column(s) 6, line(s) 10-12).  
Regarding claim(s) 49,
KHAN discloses all of the limitations of claim 30, as shown.
KHAN does not expressly disclose the following limitations, which BIRMINGHAM however, teaches:
wherein the transaction server is configured for: transmitting a request for a delivery address to the electronic device. (see, at least, BIRMINGHAM column(s) 2, line(s) 11-20: : The networked system stores customer delivery preference information and downloads information from the hand-held scanner, as scanned by a customer, to a register. A product order is generated at the register from the information downloaded from the scanner and the customer delivery preference information);
 receiving the delivery address from the electronic device (see, at least, BIRMINGHAM: column(s) 4, line(s) 1-5: For a new or unregistered customer, a new customer profile is created by entering the customer's information such name, address, telephone number, and preferred delivery information; column(s) 3, line(s) 66-67 to column(s) 4, line(s) 1: If a customer is an existing customer, then the customer’s information profile is pulled-up from a database; column(s) 2, line(s) 20-23: Delivery options are provided for the customer based on the available delivery dates and times. A delivery option selection and commitment from the customer close the order);
 and one of: i) transmitting the delivery address to the merchant server, or 8 ActiveUS 194247876Applicition No. 14/768,931Docket No.: 1049695.00530US1 Response dated April 21, 2022 Reply to Office Action of January 21. 2022 ii) receiving an indication from the electronic device that a delivery address stored on the transaction server and associated with the consumer is the delivery address for the product and transmitting the delivery address to the merchant server  (see, at least, BIRMINGHAM: column(s) 6, line(s) 38-42: based on the customers deliver option selection, the allocation engine calculates the best fulfillment strategy to meet the customer's expectation and then reserves the merchandise.; column(s) 2, line(s) 29-32: The shopping experience is further enhanced by a faster checkout process and assurance that the purchased merchandise will be delivered to the customers home or business at a time and date of the customer's choice.;   column(s) 6, line(s) 28-31: The allocation engine then determines the earliest possible time and the most efficient delivery path from one of the retailer's facilities to the customer's indicated delivery address; column(s) 2, line(s) 20-23: Delivery options are provided for the customer based on the available delivery dates and times. A delivery option selection and commitment from the customer close the order).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of BIRMINGHAM, in order to provide the significant convenience of delivery of purchased items to the customer’s home or business (BIRMINGHAM column(s) 1, line(s) 38-41) and profitably offer customers more delivery options and a higher service level (BIRMINGHAM column(s) 6, line(s) 10-12).
Claim(s) 10, 11, 32, 33, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KHAN (US 20130325718 A1 to Khan, A.S.)  in view of HANSON (US 20120173351 A1 to Hanson, D.J. et al.).
Regarding claim(s) 10,
KHAN discloses the limitations of claim 9, as shown.
KHAN further discloses:
wherein the transaction server obtains the transaction amount by being further configured to: identify the merchant from the identification code (see, at least, KHAN: [0031] The user device 120 can also communicate information representative of the store ID to the payment server. The store ID can be obtained by the user by imaging a barcode, sign, display or any other indicia representative of the store ID. );
KHAN does not expressly disclose the following limitations, which HANSON however, teaches:
transmit a product identifier to the merchant server  (see, at least, HANSON:  [164]: As products are scanned or product identifier codes such as SKU and UPC codes are otherwise input into the client, the wireless device client in block 1708 will query the mobile electronic shopping server/fulfillment system 300 via the inventory system interface to discover product information. Product information may include price and descriptive information; [0010], the customer executes a mobile shopping application on a wireless client. A digital camera, located on the wireless client may be used to recognize the bar codes of purchased items; [0011]: a retailer maintains a server, which may host an inventory system, which may provide product identification codes, descriptions, images, and pricing information to the shopping system servers. The mobile electronic shopping servers communicate with the wireless device to maintain a virtual shopping cart with product identification codes, descriptions, images, and pricing information. Specifically, the mobile shopping application on the wireless device will communicate with the fulfillment system on the mobile electronic shopping servers.;  and HANSON   [101]: As described with respect to FIG. 3, the fulfillment component 308 receives messages via the wireless communications component 306. FIG. 4 illustrates an example of message processing 400 by fulfillment system and environment 300; [0102]: A message is parsed by the fulfillment component 308. ; [102]:  Product Information Request [message] is a  Command to receive information about a product either from the inventory system, or from a third party. The message includes a scanned product identification code such as a product identification number, and a flag indicating whether the information request is from the inventory system or a third party.; figure 3: wireless device 302, fulfillment component 308, inventory system interface 312 and inventory system 314.) and receive the transaction amount from the merchant server  (see, at least, HANSON:  [164]: As products are scanned or product identifier codes such as SKU and UPC codes are otherwise input into the client, the wireless device client in block 1708 will query the mobile electronic shopping server/fulfillment system 300 via the inventory system interface to discover product information. Product information may include price and descriptive information;  [0011]: a retailer maintains a server, which may host an inventory system, which may provide product identification codes, descriptions, images, and pricing information to the shopping system servers. The mobile electronic shopping servers communicate with the wireless device to maintain a virtual shopping cart with product identification codes and pricing information);.  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of HANSON, which relates to mobile electronic shopping (HANSON  [8]), in order to provide updated inventory (HANSON  [166]) and use inventory data from a retail location HANSON ( [167]).
Regarding claim(s) 11,
KHAN and HANSON teach all of the limitations of claims 9 and 10.
KHAN further discloses:
receive with the transaction amount a set of product options (see, at least, KHAN: [0028]: If the app 126 needs further information to [determine the identification of the product], then the app 126 can query the user. ; [0029]: the app 126 can query the user by presenting the user with the models of Apple iPad which are sold by the store and asking the user to select the one of these models that is being purchased);
 transmit to the application the set of product options (see, at least, KHAN:  [0028] The image or information representative of the image (such as the camera's stock keeping unit (SKU)) can be communicated from the user device 120 to the payment server 130; [0028]: If the app 126 needs further information to [determine the identification of the product], then the app 126 can query the user; [0029]: the app 126 can query the user by presenting the user with the models of Apple iPad which are sold by the store and asking the user to select the one of these models that is being purchased);
 and receive from the application the product option selected by the consumer from the set of product options (see, at least, KHAN:  [0029]: the app 126 can query the user by presenting the user with the models of Apple iPad which are sold by the store and asking the user to select the one of these models that is being purchased.).
Regarding claim(s) 32,
KHAN discloses all of the limitations of claim 30, as shown.
KHAN further discloses:
and the merchant server is configured to: transmit a set of product options to the electronic device ( see, at least, KHAN:  [0028] The image or information representative of the image (such as the camera's stock keeping unit (SKU)) can be communicated from the user device 120 to the payment server 130; [18]: The picture can be used by [...] a merchant device [...] to identify the product. [20]: The merchant device can be a server; [0028]: If the app 126 needs further information to [determine the identification of the product], then the app 126 can query the user; [0029]: the app 126 can query the user by presenting the user with the models of Apple iPad which are sold by the store and asking the user to select the one of these models that is being purchased);
 and receive the product option selected by the consumer from the set of product options from the electronic device (see, at least, KHAN:  [0029]: the app 126 can query the user by presenting the user with the models of Apple iPad which are sold by the store and asking the user to select the one of these models that is being purchased.).
KHAN does not expressly disclose the following limitations, which HANSON however, teaches:
wherein the transaction server is configured for transmitting a product identifier to the merchant server (see, at least, HANSON:  [164]: As products are scanned or product identifier codes such as SKU and UPC codes are otherwise input into the client, the wireless device client in block 1708 will query the mobile electronic shopping server/fulfillment system 300 via the inventory system interface to discover product information. Product information may include price and descriptive information; [0010], the customer executes a mobile shopping application on a wireless client. A digital camera, located on the wireless client may be used to recognize the bar codes of purchased items; [0011]: a retailer maintains a server, which may host an inventory system, which may provide product identification codes, descriptions, images, and pricing information to the shopping system servers. The mobile electronic shopping servers communicate with the wireless device to maintain a virtual shopping cart with product identification codes, descriptions, images, and pricing information. Specifically, the mobile shopping application on the wireless device will communicate with the fulfillment system on the mobile electronic shopping servers.;  and HANSON   [101]: As described with respect to FIG. 3, the fulfillment component 308 receives messages via the wireless communications component 306. FIG. 4 illustrates an example of message processing 400 by fulfillment system and environment 300; [0102]: A message is parsed by the fulfillment component 308. ; [102]:  Product Information Request [message] is a  Command to receive information about a product either from the inventory system, or from a third party. The message includes a scanned product identification code such as a product identification number, and a flag indicating whether the information request is from the inventory system or a third party.; figure 3: wireless device 302, fulfillment component 308, inventory system interface 312 and inventory system 314.);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of HANSON, which relates to mobile electronic shopping (HANSON  [8]), in order to provide updated inventory (HANSON  [166]) and use inventory data from a retail location HANSON ( [167]).
Regarding claim(s) 33,
KHAN and HANSON teach all of the limitations of claims 30 and 32, as shown.
KHAN further discloses:
the transaction server is further configured to: transmit a set of product options to the electronic device  (see, at least, KHAN:  [0028] The image or information representative of the image (such as the camera's stock keeping unit (SKU)) can be communicated from the user device 120 to the payment server 130; [0028]: If the app 126 needs further information to [determine the identification of the product], then the app 126 can query the user; [0029]: the app 126 can query the user by presenting the user with the models of Apple iPad which are sold by the store and asking the user to select the one of these models that is being purchased);
 and 6receive the product option selected by the consumer from the set of product options from the electronic device (see, at least, KHAN:  [0029]: the app 126 can query the user by presenting the user with the models of Apple iPad which are sold by the store and asking the user to select the one of these models that is being purchased.).  
KHAN does not expressly disclose the following limitations, which HANSON however, further teaches: 
wherein: the merchant server is further configured to:  transmit a request for a product quantity selection to the transaction server (see, at least, HANSON: figure 7: customer scans product identification code with wireless device in block 702; Wireless device receives information from inventory system corresponding to scanned product identification code; inventory system information is presented on wireless device at 714; [0134]: Upon reviewing the presented, combined information, the customer may enter a number of items to order, and then may order the product via an order message; [104]: Order Request: Command message includes the product identification code and a number of items to be purchased. There may be a field indicating the units for the number of items.);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of HANSON, which relates to mobile electronic shopping (HANSON  [8]), in order to provide updated inventory (HANSON  [166]) and use inventory data from a retail location HANSON ( [167]).
Regarding claim(s) 37, 
KHAN discloses all of the limitations of claim 30, as shown.
KHAN does not expressly disclose the following limitations, which HANSON however, teaches:
wherein the transaction server is further configured to transmit a product purchase notification to the merchant server, wherein the purchase notification comprises a product identifier, a delivery address of the consumer and the transaction amount (see, at least, HANSON: [0129] a customer will scan a product identification code with a wireless device. In block 704, the wireless device will create a product information request message from the scanned product identification code. Upon message creation, in block 706, the wireless device will transmit the product information request message to the fulfillment system 300.; [0102] A message is generally a contiguous set of bits containing information in a format that may be parsed by the fulfillment component 308. Example messages may include:  [0104] 2. Order Request: Command is to add a scanned product identification code such as a product identification number to a list of items to be purchased. The list of items may be stored in a database associated with the fulfillment component 308 such as the transaction storage 326. , [105]: includes additional fields specifying an indicator of an address of where to ship the purchased items. The indicator may correspond to an address in the customer's profile in the profile component; [0172]: When the customer indicates via the wireless device client indicates that shopping is complete, in block 1830, the checkout process may commence. The wireless device client, in block 1832, may initialize a connection with mobile electronic shopping server/fulfillment system 300. The fulfillment system 300 will receive an indication from the client. The fulfillment system 300 will display the finalized totals, including, but not limited to tax calculation operations, coupon discount calculations, and marketing special discounts.). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of KHAN, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) with the technique of HANSON, which relates to mobile electronic shopping (HANSON  [8]), in order to provide a convenient method for electronic shopping (HANSON  [25]) to increase sales by enabling impulse purchases by scanning a code (HANSON  [154]).

Claim(s) 12 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KHAN (US 20130325718 A1 to Khan, A. S.)  in view of HANSON (US 20120173351 A1 to Hanson; D.J. et al.) and in further view of BELANGER (US 20070226056 A1 to Belanger, R.R. et al.).
Regarding claim(s) 12,
KHAN and HANSON teach all of the limitations of claims 9 and 10.
The combination of KHAN and HANSON does not expressly teach the following, which, BELANGER, however, teaches:
wherein the identification code further comprises an advertising reference, the server being further configured to: transmit the advertising reference to the merchant server (see, at least, BELANGER  [38]: An advertisement 32 from an advertiser 31 is printed for example in a magazine 30. Advertising data 34, such as the magazine name, page and advertiser identification information can be provided, for example in a code form [...]. A potential customer 44 has a handheld device 40 for example an IPOD from Apple, or cell phone, [...] capable of scanning the printed advertising data 34 and inputting the advertising data into a memory of the handheld device 40;  BELANGER: [14]-[16]: [0014]: a store checkout device comprising: [0015] a communications interface for receiving advertising data from a handheld device used by a store customer to scan print advertisements, and [0016] a processor for receiving sales information of products purchased by the store customer and forwarding the advertising data and related actual sales data to the advertiser; [0028]: a plurality of checkout devices in stores, the checkout devices having a communications interface to provide the advertising data and actual sales information to the advertiser.; [0048]: Advertising data related to the scanned good information then could be sent via the checkout device 52 together with user or device information and the sales information of the good can be sent to the advertiser 31.;  [53]: The central server 70 at this time collects the advertising data and user or device ID information, and sales data and store data, for transfer to the agent 51. The agent 51 can then provide this information to the advertiser 31 and modify the advertising in response to response rates, for example.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of KHAN and HANSON, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) and mobile electronic shopping (HANSON  [8]), in order to monitor the effectiveness of advertisements for sales (BELANGER  [13]). 
Regarding claim(s) 34,
KHAN and HANSON discloses all of the limitations of claim 30 and 32, as shown.
The combination of KHAN and HANSON does not expressly teach the following, which, BELANGER, however, teaches:
wherein the identification code further comprises an advertising reference and the system is further configured to: transmit the advertising reference from the electronic device to the transaction server (see, at least, BELANGER  [38]: An advertisement 32 from an advertiser 31 is printed for example in a magazine 30. Advertising data 34, such as the magazine name, page and advertiser identification information can be provided, for example in a code form [...]. A potential customer 44 has a handheld device 40 for example an IPOD from Apple, or cell phone, [...] capable of scanning the printed advertising data 34 and inputting the advertising data into a memory of the handheld device 40;  BELANGER: [14]-[16]: [0014]: a store checkout device comprising: [0015] a communications interface for receiving advertising data from a handheld device used by a store customer to scan print advertisements, and [0016] a processor for receiving sales information of products purchased by the store customer and forwarding the advertising data and related actual sales data to the advertiser.);
 and transmit the advertising reference from the transaction server to the merchant server (see, at least, BELANGER: [14]-[16]: [0014]: a store checkout device comprising: [0015] a communications interface for receiving advertising data from a handheld device used by a store customer to scan print advertisements, and [0016] a processor for receiving sales information of products purchased by the store customer and forwarding the advertising data and related actual sales data to the advertiser; [0028]: a plurality of checkout devices in stores, the checkout devices having a communications interface to provide the advertising data and actual sales information to the advertiser.; [0048]: Advertising data related to the scanned good information then could be sent via the checkout device 52 together with user or device information and the sales information of the good can be sent to the advertiser 31.;  [53]: The central server 70 at this time collects the advertising data and user or device ID information, and sales data and store data, for transfer to the agent 51. The agent 51 can then provide this information to the advertiser 31 and modify the advertising in response to response rates, for example.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the combination of KHAN and HANSON, which discloses systems and methods related to electronic commerce and facilitating store purchasing using a mobile device (KHAN [002]) and mobile electronic shopping (HANSON  [8]), in order to monitor the effectiveness of advertisements for sales (BELANGER  [13]). 

Response to Arguments
At page 13-14 of the Remarks filed 21 April 2022, the applicant argues that the claims set forth a solution that is necessarily rooted in computer based technology for "purchas[ing] products, be they goods or services, using the internet" using "[o]ptically machine readable codes" and thus do not fall into a proscribed abstract idea grouping. This argument has been considered, but is unpersuasive as the claims recite executing a payment transaction from the consumer to the merchant for a transaction amount and thus clearly recite at least a fundamental economic practice or commercial interaction.
At page 14 of the Remarks filed 21 April 2022, the applicant argues that the claims integrate any purported abstract idea into a practical application because they recite a specific configuration that "means that the transaction is carried out more quickly and efficiently" and "reduces security risks" compared to traditional configurations. This argument has been fully considered, but is unpersuasive.  The above limitations merely specify where the purchase information data is stored and are no more than generally linking the use of the judicial exception to a particular technological environment of networked computers and mobile devices or amount to no more than mere instructions to apply the exception using a generic computer component and thus do not integrate the judicial exception into a practical application.
Prior Art
Applicant's arguments with respect to claims 1, 9-11, 30, 32-33, and 41 at pages 15-17 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments with respect to claims 6, 7, 15, 37, and 47-49 at pages 18-19 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments with respect to claims 12 and 34 at pages 19 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Collins (US 20120166279 A1) teaches completing a purchase using a QR code.
Berger (US 20020103752 A1) describes a payment processing system that enables merchants to offer credit card or other established electronic payment vehicles for products and services they offer for sale online without the need for the merchant to have or use a standard permanent merchant account. The electronic payment gateway entity is connected to the network between the merchant host servers and the electronic payment processing authority and stores merchant-id and routes all payment critical information to all entities in the system.
The examiner introduced new grounds of rejection which were not necessitated by amendment to the claims. Accordingly, THIS ACTION IS NOT MADE FINAL.  See MPEP § 706.07(a).  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694